Citation Nr: 0803809	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-12 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for claimed PTSD.  

3.  Entitlement to service connection for claimed coronary 
artery disease (CAD), to include as secondary to a service-
connected disability

4.  Entitlement to service connection for claimed 
hypertension, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the RO.  

The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) in a hearing at the RO in August 2007.  

In a July 2005 statement, the veteran indicates that he is 
filing a claim for service connection for emphysema.  Also, 
August 2006 correspondence from the veteran's attorney 
indicates the veteran is filing a claim for sleep apnea and 
diabetes, secondary to Agent Orange exposure.  During his 
September 2006 video conference hearing before the Board, the 
veteran repeated his intention to file a claim for service 
connection for diabetes.  Thus, these issues are referred 
back to the RO for the proper disposition. 

The veteran's claim for PTSD was the subject of a previous 
rating decision.  The Board has a legal duty to address the 
"new and material evidence" requirement under 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The now reopened claim of service connection for PTSD as well 
as the claims for service connection for CAD and hypertension 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
PTSD was denied in an unappealed March 2002 decision by the 
RO.

2.  The additional evidence presented since a March 2002 
decision of the RO relates to an unestablished fact necessary 
to substantiate the claim, the absence of which was the basis 
of the March 2002 denial, and is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002). 


2.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

The Board has considered the VCAA with regard to the matter 
on appeal.  Given the favorable action taken hereinbelow, no 
further assistance in developing the facts pertinent to this 
limited matter is required at this time.

The veteran contends that he has developed PTSD as a result 
of traumatic experiences during active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in- service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007). 

In this case, the veteran's original claim of service 
connection for PTSD was denied in a rating decision of the RO 
in March 2002.  He was notified of this decision and provided 
with his appellate rights in a letter dated March 2002.  The 
veteran submitted a notice of disagreement with this decision 
in November 2002 and a statement of the case was issued in 
March 2003.  However, the veteran did not perfect his appeal 
by submitting a substantive appeal.  Thus the prior rating 
decision is final under 38 U.S.C.A. § 7105.

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which, by itself or in connection with evidence 
previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

The evidence considered in the March 2002 rating decision 
included the veteran's service medical records (SMRS), PTSD 
questionnaire and lay statement submitted by the veteran and 
VA treatment records from October to November 2001.  The RO 
denied the claim because there was no evidence of record 
showing a current diagnosis of PTSD.  Further, the RO stated 
that the veteran had not furnished specific details of the 
stressors which he claimed resulted in his PTSD and were 
capable of verification.  The veteran applied to reopen his 
claim in March 2004.  

Since the March 2002 decision, the veteran has submitted 
medical records from April 2003 to October 2005 from the VA 
medical facility replete with reference to treatment and 
diagnosis for PTSD.  

The veteran re-submitted his completed PTSD questionnaire 
form originally received by the RO in February 2002.  The 
veteran also submitted a lay statement dated October 2006 in 
which he described his stressors from Vietnam, including 
witnessing the body count of the enemy and counting body 
parts for Alpha Company 1st Infantry Brigade, 5th Infantry 
Division.

The veteran also offered testimony in both a September 2006 
and August 2007 Board hearing.  He testified about several 
stressors which led to his PTSD.   In this regard, the Board 
notes that while not competent to render a diagnosis or 
opinion as to medical causation, the veteran is certainly 
competent to testify as to symptoms capable of lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board finds that the evidence submitted since March 2002 
is new and material.  In particular, the medical records 
containing the current diagnoses of PTSD are new because it 
contains information not previously considered.  The 
diagnoses are also material because they relate to an 
unestablished fact necessary to substantiate the claim, 
namely a current diagnosis of PTSD.  The absence of a current 
diagnosis was the basis for the March 2002 denial.  See 
38 C.F.R. § 3.304(f).  This new evidence of record raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection.  Accordingly, the Board finds that new 
and material evidence has been submitted to reopen the claim 
of service connection for PTSD.
 

ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  


REMAND

Having reopened the claim of service connection for PTSD, the 
Board finds that additional development is necessary with 
respect to that claim.  

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD related to a 
verified in-service stressor event is required before a grant 
of service connection can be made.

In this case, the medical evidence of record is replete with 
diagnosis of PTSD.  Notwithstanding a confirmed diagnosis of 
PTSD, the Board notes that service connection also requires 
credible supporting evidence that the claimed in-service 
stressor occurred and a link established by medical evidence 
between current symptoms and an in-service stressor.  In this 
regard, the Board notes that the veteran submitted various 
lay statements and provided testimony in both the September 
2006 and August 2007 Board hearing regarding his claimed in-
service stressors.  In a lay statement dated October 2006, 
the veteran reported that he was assigned to Company D 7th 
Engineer Battalion.  He seems to indicate that he was 
involved in a "seek and destroy" mission in and around 
February 1970.  He reported that he witnessed the body count 
of the enemy and counted body parts for Alpha Company, 1st 
Infantry Brigade, 5th Infantry Division.  In his September 
2006 and August 2007 Board hearings, the veteran testified, 
generally, as to several other stressors.

Thus, the Board finds that the veteran should be afforded the 
opportunity to submit a more detailed description of his in-
service stressors, to include specific dates and people 
involved.  The Board reminds the veteran that the duty to 
assist is not always a one-way street.  A veteran seeking 
help cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  Accordingly, if the veteran's 
fails to cooperate with the VA's efforts to assist him by 
failing to submit a more detailed description of his in-
service stressors, no further effort will be expended to 
assist him in this regard and his claim will be evaluated on 
the evidence of record.  See 38 C.F.R. § 3.655 (2007).

The RO should then undertake to contact the United States 
Joint Services Records Research Center (JSRRC) (previously 
the U.S. Armed Services Center for Research of Unit Records) 
in order to verify the reported stressors and to obtain the 
unit records for his unit and to conduct further unit 
research, if possible.

Finally, the Board notes that during his September 2006 video 
conference hearing before the Board, the veteran testified 
that his hypertension and CAD were secondary to his diabetes.  
The Board notes a July 2004 private treatment record which 
reports risk factors for the veteran's CAD are hypertension 
and diabetes.

During his August 2007 Board hearing, the veteran testified 
that his hypertension and CAD were secondary to his PTSD.  
Given the nature of the development requested above, the 
Board must defer further action as to the matters of service 
connection for hypertension and CAD.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005), the 
need for additional evidence regarding his 
claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that VA 
will seek to provide, inform him of the 
type of evidence that he is expected to 
provide, and request that he provide any 
and all relevant evidence currently in his 
possession.  

The veteran should also be notified of the 
evidence and information that is necessary 
to reopen a claim and what is necessary to 
establish entitlement to the underlying 
claim for the benefit.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation will 
be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps to 
contact the veteran in order to have him 
submit a detailed listing of his claimed 
stressor events during service.  Then, the 
RO should review the veteran's completed 
PTSD questionnaire, September 2006 and 
August 2007 Board hearing transcript and 
various other lay statements and make a 
list of the in-service PTSD stressors 
described therein.  This list along with a 
copy of the veteran's personnel file should 
be provided to the Army and Joint Services 
Records Research Center (JSRRC), which 
should be requested to research these 
stressors and to provide records of the 
veteran's unit or other records which might 
tend to confirm or deny the occurrence of 
the claimed stressors.  Upon receipt of a 
response from JSRRC, the RO should 
determine whether the received materials 
corroborate a claimed in-service stressor 
or stressors.

3.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, 
including the JSRRC, the RO should prepare 
a report detailing the occurrence of any 
specific in-service stressors deemed 
established by the record.  This report is 
then to be added to the veteran's claims 
file.  If the occurrence of no claimed in-
service stressor(s) is/are verified, then 
the RO should so state in its report.

4.  If and only if a stressor is verified, 
then the veteran should be afforded a VA 
psychiatric examination.  The claims file, 
a separate copy of this remand, and a list 
of the in-service stressor(s), if any, 
found by the RO to be corroborated by the 
evidence, must be provided to the examiner 
for review, the receipt of which should be 
acknowledged in the examination report.  
The examiner must determine whether the 
veteran has PTSD and, if so, whether any 
in-service stressor(s) found to be 
established by the RO is sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize the 
fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

5.  Following completion of all indicated 
development, if service connection is 
established for PTSD or the claimed 
diabetes, the veteran should then be 
afforded a VA examination to determine the 
nature and likely etiology of the claimed 
hypertension and CAD.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether the 
veteran's currently demonstrated 
hypertension and CAD are proximately due 
to, or result from a service-connected 
disability.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

6.  After completion of the above 
development, the veteran's claims, 
entitlement to service connection for PTSD, 
and entitlement to service connection for 
hypertension and CAD secondary to a 
service-connected disability should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto. 

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


